[Cite as State v. Paro, 2021-Ohio-4326.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State of Ohio,                                   :

                 Plaintiff-Appellee,             :
                                                                   No. 21AP-50
v.                                               :            (C.P.C. No. 19CR-4322)

Fisk R. Paro,                                    :         (REGULAR CALENDAR)

                 Defendant-Appellant.            :



                                           D E C I S I O N

                                    Rendered on December 9, 2021


                 On brief: G. Gary Tyack, Prosecuting Attorney, and
                 Michael P. Walton, for appellee.

                 On brief: Brian J. Rigg, for appellant.

                   APPEAL from the Franklin County Court of Common Pleas

MENTEL, J.
        {¶ 1} Defendant-appellant, Fisk R. Paro, appeals the judgment of the Franklin
County Court of Common Pleas finding appellant guilty of one count of attempted burglary.
        {¶ 2} For the reasons that follow, we affirm.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 3} On August 29, 2019, appellant was indicted by a Franklin County Grand Jury
on one count of attempted burglary in violation of R.C. 2923.02/2911.12, a felony of the
third degree. On September 3, 2019, appellant entered a plea of not guilty.
        {¶ 4} This case was set for trial on October 30, 2020. Following a jury waiver, the
case proceeded with a bench trial. The following testimony was adduced at trial.
No. 21AP-50                                                                                                 2


         {¶ 5} Brian Castell testified that he has been a patrol officer with the Columbus
Police Department ("CPD") for 14 years. (Oct. 30, 20201 Tr. at 7.) On August 19, 2019,
Castell responded to a call around 11:53 p.m. of an ex-boyfriend attempting to enter an
apartment through a window. Castell arrived at the residence and spoke with the victim in
this case, J.S. According to Castell, J.S. stated her ex-boyfriend, appellant, had been outside
her apartment, knocking on the door, ringing the doorbell, and trying to enter the home
through the window. Castell then called Detective Carl Covey who arrived at the scene.
Castell testified that he observed damage to the window where appellant attempted to enter
the home. Castell noted that the damage was to the frame of the window, but the glass of
the window was intact. Castell testified as to photographs taken of the apartment and
window located to the side of the door. According to Castell, J.S. was physically upset at
the situation and concerned about the individual that was at her residence. "She was
scared." (Tr. at 14.)
         {¶ 6} On cross-examination, Castell conceded that he was not at the scene during
the incident and could not identify the damage to the window in the photograph marked as
Exhibit A2. On re-direct, Castell stated that due to the time of day and position the
photograph was taken, he could not see the damage in the picture, but he observed the
window frame was "bowed out" at the time of the offense. (Tr. at 17.) Castell did
acknowledge that he had not observed the condition of the window before he arrived that
night.
         {¶ 7} Ryan Vanfossan testified that he has been a patrol officer employed by CPD
for roughly 16 years. On August 19, 2019, Vanfossan stated that he was working on the
third shift and responded to a call regarding a domestic disturbance. Vanfossan testified
that, on the run, he was informed the suspect was driving a tan Honda CR-V. According to
Vanfossan, when he arrived at the scene the vehicle was backing out of a parking spot, and
he initiated a traffic stop at that time. Vanfossan made contact with the driver who was
identified in the courtroom as the appellant in this case.
         {¶ 8} According to Vanfossan, appellant stated he was a Lyft driver and had just
dropped someone off in the area. "And then he later went on to say that he was over at


1The transcript for the bench trial erroneously has the date listed as October 30, 2021 instead of October 30,
2020.
No. 21AP-50                                                                                   3


[J.S.'s] house, and he had thrown a latte on the front door of her house, and he washed it
off with a garden house." (Tr. at 20.) Vanfossan stated that he then detained appellant and
put him in the back of his cruiser car. Vanfossan testified as to images of the vehicle and
identified appellant as the driver he detained on August 19, 2019.
       {¶ 9} Plaintiff-appellee, State of Ohio, next called J.S. to testify in the case.
According to J.S., she had met appellant online, and they had dated periodically from 2017-
2019. (Tr. at 27.) By July 2019, they were no longer together. J.S. stated that around this
time, appellant started to repeatedly call, send text messages, and was coming over to her
home unannounced. According to J.S., appellant would text her or show up at her home
"banging on the door, ringing the doorbell" for over one hour. (Tr. at 30.) J.S. stated that
this behavior would occur every night, but it was not as extended as August 19, 2019. (Tr.
at 30.) J.S. testified on that on the night in question, around 10:20 p.m., appellant began
texting that he was going to come over and was bringing a gun to "show [her] how to use
it." (Tr. at 66.) J.S. was aware that appellant had access to firearms because he would go
to the shooting range. Appellant also told her "he was going to drag [her] out of the
apartment." (Tr. at 66.) J.S. called the non-emergency line and told the dispatcher that
appellant had told her he had a firearm and was coming to her home.
       {¶ 10} J.S. stated that appellant arrived at or around 10:40 p.m. and began banging
on the door, ringing the doorbell, and calling her cell phone. J.S. testified that appellant
tried to use the water hose to break the window. J.S. spoke to appellant on the phone to
keep him on the line until law enforcement arrived but her phone died and the call was
disconnected. J.S. stated that her phone eventually recharged, and she called the 911
operator. According to J.S., the operator told her that it was not considered an emergency
until appellant was in the home. J.S. testified: "Then I called the police again to see if
anybody was coming, because it had been like 40 minutes. I'm like he's throwing his body
into the door. There was a chair out front that he had placed there that he would sit in
sometimes when he would wait for me to come outside, and he threw that against the
window. He tried to pry open the back door. He tried to pry open the window." (Tr. at 33-
34.) J.S. also testified that appellant defecated on the door during the incident.
       {¶ 11} After the 911 call, J.S. started to record a video of the incident. The video was
played for the court. J.S. identified appellant as the individual in the video. (Tr. at 40, 51.)
No. 21AP-50                                                                                  4


J.S. testified that appellant left around 11:57 p.m. J.S. states a few minutes later, she heard
a knock at the door from a police officer. (Tr. at 43.) J.S. provided the officer a description
of appellant's clothes and identified appellant's vehicle as a tan Honda CR-V. J.S. testified
that she moved shortly after the incident. J.S. stated that appellant damaged the doorframe
and her window, and she was not aware of any damage to the window prior to August 19,
2019.
        {¶ 12} On cross-examination, J.S. acknowledged that she did not mention that
appellant tried to pry open the back door or appellant throwing a chair in her statement to
police. (Tr. at 53, 55.) J.S. stated that at no point did she observe appellant carrying a
firearm or crowbar and that appellant never gained entry into the home. On redirect
examination, J.S. clarified that she included in her statement that appellant attempted to
go through the back door. (Tr. at 66.) J.S. also stated she was in the apartment when
appellant threatened her that night.
        {¶ 13} Carl Covey testified that he was a detective with CPD working in the property
crimes unit. Covey testified that he responded to a call of an ex-boyfriend attempting to
gain entry into a home and might be carrying a firearm. (Tr. at 71.) Covey testified to
speaking with J.S., watching the video, observing the inside and outside of the home, and
taking pictures of the scene. Covey observed that "the window was bowed out a little bit.
There were no scrape marks or anything, but you could tell that someone was tampering
with it." (Tr. at 73.) Covey testified that the video played in the courtroom was what he
viewed on August 19, 2019. (Tr. at 78.) Covey stated that he spoke with appellant who was
detained in a cruiser. Covey testified that he asked appellant if he had a firearm in the car,
which appellant denied.
        {¶ 14} On cross-examination, Covey confirmed that the glass of the window was not
broken. Covey conceded that he did not know the condition of the window before
appellant's arrival that night. Appellee closed its case and moved to admit its exhibits. The
exhibits were all admitted without objection.
        {¶ 15} At the conclusion of appellee's case, appellant moved for acquittal, pursuant
to Crim.R. 29, contending that appellee had failed to meet its evidentiary burden.
Specifically, appellant argued that appellee had failed to demonstrate that appellant had
the requisite intent to come inside the habitation to commit any criminal offense. The trial
No. 21AP-50                                                                                5


court construing the evidence strongly in favor of appellee, as required by Crim.R. 29, found
that there was sufficient evidence at that time to deny the Crim.R. 29 motion. Appellant
declined to call any witnesses and renewed his Crim.R. 29 motion, which was, again,
denied.
       {¶ 16} At the conclusion of closing arguments, the trial court found appellant guilty
of one count of attempted burglary in violation of R.C. 2923.02/ 2911.12, a felony of the
third degree. The trial court stated: "I think the direct and circumstantial evidence is
consistent and proves beyond a reasonable doubt that [appellant] did attempt to trespass
in an occupied structure. The force was admittedly minor, but repeated efforts at the doors
and the window were sufficient I think to constitute an attempt under [R.C.] 2923.02 and
2911.12." (Tr. at 99.) The trial court concluded that J.S. was a credible witness and law
enforcement was able to corroborate that appellant was at the apartment complex on
August 19, 2019. The trial court noted the most obvious criminal offense would be
domestic, assault, or kidnapping given appellant's threat to drag her out of the house. (Tr.
at 100.) The trial court ordered a presentence investigation, and the case was set for a
sentencing hearing at a later date.
       {¶ 17} On January 7, 2021, the trial court imposed an 18 months sentence of
incarceration with 3 years of mandatory post-release control. Appellant was given 34 days
of jail-time credit.
       {¶ 18} Appellant filed a timely appeal.
II. ASSIGNMENTS OF ERROR
       {¶ 19} Appellant assigns the following as trial court error:
               1. THE TRIAL COURT ERRED WHEN IT DENIED
               DEFENDANT-APPELLANT'S [CRIM.]R. 29 MOTION FOR
               ACQUITTAL.

               2. THE VERDICT OF ATTEMPTED BURGLARY WAS
               AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.

III. LEGAL ANALYSIS
       A. Appellant's First and Second Assignments of Error
       {¶ 20} In appellant's first assignment of error, he argues that the trial court erred
when it denied his motion for acquittal pursuant to Crim.R. 29. In appellant's second
assignment of error, he contends that the conviction was against the manifest weight of the
No. 21AP-50                                                                                     6


evidence. For harmony of analysis, we will address both of appellant's assignments of error
together.
       {¶ 21} As set forth in Crim.R. 29(A), "[t]he court on motion of a defendant or on its
own motion, after the evidence on either side is closed, shall order the entry of a judgment
of acquittal of one or more offenses charged in the indictment, information, or complaint,
if the evidence is insufficient to sustain a conviction of such offense or offenses." The legal
standard of sufficiency of the evidence "tests whether the evidence introduced at trial is
legally sufficient to support a verdict." State v. Cassell, 10th Dist. No. 08AP-1093, 2010-
Ohio-1881, ¶ 36, citing State v. Thompkins, 78 Ohio St.3d 380, 386 (1997). Whether
the evidence presented at trial is legally sufficient to support the verdict is a question of law,
not fact. State v. Fabal, 10th Dist. No. 20AP-86, 2021-Ohio-1793, ¶ 20, quoting State v.
Kurtz, 10th Dist. No. 17AP-382, 2018-Ohio-3942, ¶ 15, citing Thompkins at 386. When
resolving whether the evidence is legally sufficient, " '[t]he relevant inquiry is whether, after
viewing the evidence in a light most favorable to the prosecution, any rational trier of fact
could have found the essential elements of the crime proven beyond a reasonable
doubt.' " State v. Robinson, 124 Ohio St.3d 76, 2009-Ohio-5937, ¶ 34, quoting State v.
Jenks, 61 Ohio St.3d 259 (1991), paragraph two of the syllabus, following Jackson v.
Virginia, 443 U.S. 307 (1979). In a sufficiency of the evidence analysis, "appellate courts
do not assess whether the prosecution's evidence is to be believed but whether, if believed,
the evidence supports the conviction." Kurtz at ¶ 16, citing State v. Yarbrough, 95 Ohio
St.3d 227, 2002-Ohio-2126, ¶ 79-80.
       {¶ 22} As a motion under Crim.R. 29 questions the sufficiency of the evidence, we
must apply the same standard of review as in a challenge on appeal to the sufficiency of
the evidence. State v. Guy, 10th Dist. No. 17AP-322, 2018-Ohio-4836, ¶ 40, citing State v.
Kearns, 10th Dist. No. 15AP-244, 2016-Ohio-5941, ¶ 44.
       {¶ 23} Conversely, while sufficiency of the evidence tests the adequacy of whether
the evidence presented is legally sufficient to support the verdict as a matter of law, manifest
weight of the evidence considers the evidence's effect of inducing belief. State v. Cassell,
10th Dist. No. 08AP-1093, 2010-Ohio-1881, ¶ 38, citing State v. Wilson, 113 Ohio St.3d 382,
2007-Ohio-2202, ¶ 25, citing Thompkins at 386. Even if there is sufficient evidence to
support a verdict, a reviewing court may still conclude that a judgment is against the
No. 21AP-50                                                                                                 7


manifest weight of the evidence. State v. McCombs, 10th Dist. No. 15AP-245, 2015-Ohio-
3848, ¶ 3, citing Thompkins at 387.
        {¶ 24} An appellate court reviewing a manifest weight challenge "may not merely
substitute its view for that of the trier of fact, but must review the entire record, weigh the
evidence and all reasonable inferences, consider the credibility of witnesses, and determine
whether, in resolving conflicts in the evidence, the trier of fact clearly lost its way and
created such a manifest miscarriage of justice that the conviction must be reversed and a
new trial ordered." State v. Harris, 10th Dist. No. 13AP-770, 2014-Ohio-2501, ¶ 22, citing
Thompkins at 387, citing State v. Martin, 20 Ohio App.3d 172, 175 (1st Dist.1983). A
reviewing court should reserve reversal of a criminal conviction based on the manifest
weight of the evidence for the most exceptional case in which the evidence weighs
profoundly against conviction. State v. Cervantes, 10th Dist. No. 18AP-505, 2019-Ohio-
1373, ¶ 27.
        {¶ 25} Appellant's sufficiency of the evidence argument is sparse to say the least.2
Appellant's sole contention is that appellee did not prove appellant had the purpose to
commit any criminal offense inside J.S.'s home. As such, our analysis will focus on that
issue. Similarly, appellant's pithy manifest weight discussion amounts to arguing "the trial
court lost its way in finding the Defendant-Appellant guilty of attempted burglary."
(Appellant's Brief at 12.)3
        {¶ 26} Having reviewed the trial transcript and relevant evidence presented at trial,
appellant's conviction is supported by sufficient evidence and is not against the manifest
weight of the evidence.

2The substance of appellant's argument is a single paragraph, which reads:
                  The evidence presented was insufficient to convict Defendant-Appellant of
                  attempted burglary. In O.R.C. 2923.02/2911.12 the state must prove that the
                  offender did, by force, stealth, or deception, attempt to trespass in an
                  occupied structure…..with the purpose to commit in habitation any criminal
                  offense. The state did not prove that [Appellant]had the purpose to commit
                  any criminal offense inside of [J.S.'s] residence. This is evidence is very weak
                  and insufficient to sustain a conviction of attempted burglary.
(Sic. passim.)(Appellant's Brief at 10.)
3 We note that appellant fails to identify evidence in the record that specifically identifies error.

App.R. 16(A)(7) requires appellant to set forth "reasons in support of the contentions, with citations to the
authorities, statutes, and parts of the record on which appellant relies." As appellant fails to set forth any
specific arguments, under App.R. 12(A)(2), we may decline to address appellant's manifest weight argument.
However, in the interest of justice, we consider the argument to the extent we can discern whether the trial
court's ruling was against the manifest weight of the evidence based on the record.
No. 21AP-50                                                                                   8


       {¶ 27} As set forth in Ohio's criminal attempt statute, "[n]o person, purposely or
knowingly, and when purpose or knowledge is sufficient culpability for the commission of
an offense, shall engage in conduct that, if successful, would constitute or result in the
offense." R.C. 2923.02(A). The Supreme Court of Ohio has found that "criminal attempt"
requires an act establishing a substantial step in a course of conduct planned to result in
the actor's commission of the offense. State v. Dean, 146 Ohio St.3d 106, 2015-Ohio-4347,
¶ 175, quoting State v. Group, 98 Ohio St.3d 248, 2002-Ohio-7247, ¶ 101, quoting State v.
Woods, 48 Ohio St.2d 127 (1976), paragraph one of the syllabus, judgment vacated on other
grounds, 438 U.S. 910 (1978). " '[S]ubstantial step' " is defined as conduct that is " 'strongly
corroborative of the actor's criminal purpose.' " Dean at ¶ 175, quoting Woods at paragraph
one of the syllabus.
       {¶ 28} R.C. 2911.12 defines burglary, in pertinent part:
              (A) No person, by force, stealth, or deception, shall do any of
              the following:

              ***

              (2) Trespass in an occupied structure or in a separately secured
              or separately occupied portion of an occupied structure that is
              a permanent or temporary habitation of any person when any
              person other than an accomplice of the offender is present or
              likely to be present, with purpose to commit in the habitation
              any criminal offense.

       {¶ 29} It is well-established law in Ohio that the testimony of a sole witness, if
believed, is sufficient to support a conviction. State v. Strong, 10th Dist. No. 09AP-874,
2011-Ohio-1024, ¶ 42. In a sufficiency of the evidence analysis, "[t]he court essentially
assumes the state's witnesses testified truthfully and determines whether that testimony
satisfies each element of the crime." State v. Davis, 10th Dist. No. 18AP-921, 2019-Ohio-
4692, ¶ 38, citing State v. Bankston, 10th Dist. No. 08AP-668, 2009-Ohio-754, ¶ 4.
       {¶ 30} Here, J.S. testified that on August 19, 2019, appellant called her stating that
he was coming over with a firearm, and he would "show [her] how to use it." (Tr. at 66.)
Appellant also told J.S. he was going to "drag [her] out of the apartment." (Tr. at 66.)
Vanfossan testified that appellant acknowledged going over to J.S.'s residence. (Tr. at 20.)
The evidence shows that appellant took a substantial step in a course of conduct planned to
No. 21AP-50                                                                                     9


result in the commission of a burglary by repeatedly striking the door and attempting to
enter the home through the window. This is supported by J.S.'s video, testimony as to the
damage to her window, and corroborated by the testimony of law enforcement. Given the
statements by appellant to J.S. as to his intention of dragging her from the apartment and
bringing over a firearm, the evidence corroborates appellant's purpose to enter J.S.'s
residence to commit a criminal offense. The most apparent of which include domestic
violence, assault, or kidnapping. Viewing the evidence in a light most favorable to appellee,
as required under sufficiency of the evidence analysis, appellee has presented sufficient
evidence that appellant had the requisite purpose to commit a criminal offense in the
victim's residence.
       {¶ 31} We are also not persuaded that appellant's conviction was against the
manifest weight of the evidence. J.S. provided a full account of her previous relationship
with appellant, his communication on August 19, 2019, and his efforts to enter J.S.'s home.
J.S. testified that appellant stated he was bringing over a gun. J.S. was aware that appellant
had access to firearms because he would go to the shooting range. On the night in question,
J.S.'s statement that appellant tried to enter through the window is supported by Castell
and Covey's observation of the damaged window that was visibly "bowed out." (Tr. at 17,
73.) The video evidence also corroborates J.S.'s testimony of appellant's efforts to enter the
residence.
       {¶ 32} When considering a manifest weight of the evidence argument, this court is
able to consider the credibility of the witnesses. State v. Cattledge, 10th Dist. No. 10AP-
105, 2010-Ohio-4953, ¶ 6. In our review, however, we are guided by the presumption that
the trier of fact, the trial court in this case, " 'is best able to view the witnesses and observe
their demeanor, gestures and voice inflections, and use these observations in weighing the
credibility of the proffered testimony.' " Id., quoting Seasons Coal Co. v. Cleveland, 10 Ohio
St.3d 77, 80 (1984). Therefore, we afford great deference to the trial court's determination
of witness credibility. State v. Redman, 10th Dist. No. 10AP-654, 2011-Ohio-1894, ¶ 26,
citing State v. Jennings, 10th Dist. No. 09AP-70, 2009-Ohio-6840, ¶ 55. Here, the trial
court found J.S.'s testimony was credible and supported in large part by the video and
testimony from law enforcement. Given these facts, we cannot say that the trial court lost
its way or created a manifest miscarriage of justice in finding appellant guilty of attempted
No. 21AP-50                                                                         10


burglary. Based on the foregoing, appellant's conviction was not against the manifest
weight of the evidence.
      {¶ 33} Appellant's first and second assignments of error are overruled.
IV. CONCLUSION
      {¶ 34} Having overruled appellant's two assignments of error, we affirm the
judgment of the Franklin County Court of Common Pleas.
                                                                     Judgment affirmed.
                          DORRIAN, P.J. and KLATT, J., concur.
                                   _____________